Citation Nr: 0205291	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  97-21 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from December 1966 to 
September 1968 and from March 1976 to December 1990.  

This appeal arises from an August 1996 rating decision in 
which the RO determined that new and material evidence had 
not been submitted to reopen a claim of service connection 
for PTSD.  The veteran filed a timely appeal.  In a May 1999 
supplemental statement of the case (SSOC), the claim was 
reopened and service connection for PTSD was denied. 

The veteran provided testimony at a September 1997 hearing 
before an RO hearing officer.  A transcript of the hearing is 
of record.

The veteran's representative has raised the issue of 
entitlement to a total rating for PTSD based on a period of 
VA hospitalization in excess of 21 days pursuant to the 
provisions of 38 C.F.R. § 4.29.  This issue has not been 
addressed by the RO is referred for appropriate action.


FINDINGS OF FACT

1. The record includes medical evidence showing a current 
diagnosis of PTSD based on the veteran's claimed in-service 
stressor of involving handling dead bodies.

2. During his service, the veteran was not engaged in combat 
with the enemy.

3. The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1999 and 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are negative for any 
treatment, findings, or diagnoses of PTSD.  

The veteran originally filed a claim for service connection 
for PTSD in June 1991.

The veteran underwent a VA psychiatric examination in August 
1991.  He reported that he served in Vietnam from 1967 to 
1968 and that during this time, he was assigned to putting 
bodies in body bags.  He stated that some body parts were 
missing.  He stated that was assigned to this task for about 
nine to ten months and had trouble doing it, but dismissed it 
as normal and thought the feelings would go away after 
service.  Since service, he has experienced recurrent and 
intrusive recollections of those events and stated that he 
has dreams about them almost every night.  He reported that 
he suffered from anxiety, irritability, outbursts of anger, 
difficulty concentrating, hypervigilance, and an exaggerated 
startle response where he gets nervous and starts swinging.  
The examiner's assessment was PTSD, with prominent features 
of anxiety and depression.  It was also stated that the 
veteran seemed to be suffering from some kind of schizoid 
process, if not an active psychotic illness.

In a February 1992 rating decision, the RO denied service 
connection for PTSD.  The veteran did not appeal the 
decision.

In April 1993, the veteran requested that his claim for 
service connection for PTSD be reopened.

In a July 1993 statement from the veteran, he indicated that 
he belonged to the 548th General Supply company.  His MOS was 
as a supply clerk but that he was detailed for a period of 
ten months to handle body bags.  He worked directly with 6 
Convalescent Hospital in Camron Bay in 1967.  The stated that 
the non-commissioned officer in charge was a person with the 
last name of Norris and that he worked with people by the 
name of Floyd Walker and Boone.

In September 1993, the RO sent the veteran's reported 
stressor information along with other pertinent personnel 
information to the United States Armed Services Center for 
Research of Unit Records (formerly, the U.S. Army and Joint 
Services Environmental Support Group (ESG) for verification 
of the veteran's purported stressors.

In a June 1994 response from ESG, it was noted that the unit 
history for the 548th General Supply Company showed that the 
mission of the history included the support of troops in 
Vietnam through the operation of a shipping facility located 
in Cam Ranh Bay.  However, the history did not mention that 
the unit provided graves registration support.  It was noted 
that records submitted by the higher headquarters of the 
548th General Supply Company indicated that elements of the 
reporting units provided graves registration services.  
However, again, the records did not specifically identify 
those elements by unit designation.  ESG was unable to 
document that the veteran conducted graves registration 
duties.  It was verified that the veteran was a supply clerk 
assigned to a support type unit during his Vietnam tour.  

In a July 1994 rating decision, the RO continued to deny 
service connection for PTSD.  The veteran did not appeal the 
decision.

In May 1996, the veteran once again claimed service 
connection for PTSD.

In a June 1996 letter from a VA physician, it was stated that 
the veteran was hospitalized for treatment of PTSD from May 
1996 to July 1996.

In a July 1996 rating decision, it was determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for PTSD.  The 
veteran did not appeal the decision.

A VA hospital report dated from May 1996 to July 1996 
revealed that the veteran was diagnosed with PTSD.

In an August 1996 rating decision, it was determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for PTSD.  The 
veteran filed a timely appeal.

A VA hospital report dated from May 1997 to June 1997 
revealed that the veteran was diagnosed with PTSD, chronic, 
severe.

At a September 1997 hearing before an RO hearing officer, the 
veteran testified that his duties with the 548th General 
Supply Company working in graves registration warrants 
service connection for PTSD.  In particular, he stated that 
he was assigned to the 6th Convalescent Hospital sometime 
during the period from September 11, 1967 to September 13, 
1967.  The hearing officer noted that morning reports for 
this time period would be obtained.

Morning reports dated from September 11, 1967 to September 
13, 1967 do not reveal the veteran was assigned to the 6th 
Convalescent Hospital during this period of time.

A VA hospital report dated from April 1998 to June 1998 
reveals a diagnosis of PTSD, chronic.  

In a May 1999 SSOC, the RO reopened the veteran's claim for 
PTSD and then denied service connection for the disorder.

In a November 1999 private psychological evaluation report, 
the veteran was diagnosed with PTSD.

II.  Analysis

Initially, the Board finds that VA's duty to assist the 
veteran in developing the evidence pertinent to the claim has 
been met.  In this regard, the Board notes that the veteran 
has provided testimony before an RO hearing officer and 
pertinent treatment records have been associated with the 
record.  Furthermore, the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Thus, the Board finds that the claim is ready to 
be reviewed on the merits.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No.106-475, §§ 3-4, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§  5102, 
5103, 5103A, and 5107).  

While this appeal was pending, the applicable rating criteria 
for service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999. See 64 Fed. Reg. 32807-32808 (June 
18, 1999), now codified at 38 C.F.R. § 3.304(f) (1999).  The 
effective date of the amendment is March, 7, 1997.

Historically, under the old regulations, service connection 
for PTSD required: (1) a current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed inservice 
stressor); (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor. 38 C.F.R. § 3.304(f) 
(2001).  Under the new regulations, service connection for 
PTSD requires: (1) medical evidence diagnosing PTSD, (2) 
medical evidence establishing a link between current symptoms 
and an inservice stressor, and (3) credible supporting 
evidence that the claimed inservice stressor occurred. See 64 
Fed. Reg. 32807-32808 (June 18, 1999).

When regulations are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the regulation most favorable thereto.  See Fischer v. 
West, 11 Vet. App. 121, 123, quoting Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board concludes that 
service connection for PTSD is not warranted under either the 
new or old regulation.  In rendering this conclusion, the 
Board notes that the substance of the previous 38 C.F.R. § 
3.304(f) has not been significantly altered.  Under the new 
regulation, the three requirements remain essentially 
unchanged. It still requires medical evidence of a current 
diagnosis, a medical link between current symptoms and an in-
service stressor, and credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2001). Therefore, because the general requirements 
of the regulation have not been substantively changed, the 
Board finds that the veteran was not prejudiced by not being 
notified of the change in the regulation. See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD. 6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy." See Hayes v. 
Brown, 5 Vet. App. 60 (1993). The determination as to whether 
the veteran "engaged in combat with the enemy" is made, in 
part, by considering military citations that expressly denote 
as much. Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
However, the Court has recently held that the Board may not 
rely strictly on combat citations or the veteran's MOS to 
determine if he engaged in combat; rather, other supportive 
evidence of combat experience may also be accepted.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994). If combat is affirmatively 
indicated, then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory" i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of such service." Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 6 
Vet. App. at 288-89. The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio, 9 Vet. App. at 166.  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  See Moreau v. Brown, 
9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 
128 (1997).

The veteran is not shown to have received any awards or 
decorations for valor, combat experience or combat injuries 
or to have other evidence even suggesting that he had actual 
combat with the enemy. Moreover, the veteran does not contend 
that he served in combat. Where the veteran did not serve in 
combat or the stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  38 U.S.C.A. 1154(b) (West 1991); 38 C.F.R. 
3.304(d) (2001); West v. Brown, 7 Vet. App. 70 (1994).  Thus, 
it is necessary to address the matter of whether there is 
sufficient corroboration of the claimed stressors in this 
case.

The Board acknowledges that there is within the evidentiary 
record current, clear diagnoses of PTSD and medical evidence 
of a causal nexus between the veteran's claimed inservice 
stressor and the current PTSD.  The remaining requirement to 
establish entitlement to service connection for PTSD is 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  In this case, there is no such 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  The veteran has consistently 
alleged that his PTSD stressor consisted of working in graves 
registration and handling dead bodies during his service in 
Vietnam.  ESG could not provide verification of this 
stressor.  Furthermore, verification of this stressor could 
not be found in the veteran's personnel records or morning 
reports.  The veteran has not otherwise submitted evidence 
sufficient to support a finding of fact that his PTSD is 
related to service.  For this reason, the preponderance of 
the evidence is against the veteran's claim and accordingly, 
his claim for service connection for PTSD must be denied.  


ORDER

Service connection for PTSD is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

